Title: From Thomas Jefferson to James Brown, 8 December 1793
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Philadelphia Dec. 8. 1793.

I have duly recieved your favor of Nov. 25. as also a letter from Mr. Hopkins covering certificates of stock of the property of Mr. Short, of the following descriptions and amount, to wit,



No.
535. Đ  1 093.89 six per cents
}
from the loan office of Virginia



898. Đ15,342.18 do.



899. Đ 7,504.42 deferred



900. Đ11,256.63 three per cents


Mr. Hopkins also transmitted me an account of interest received by you from Mr. Short amounting to Đ 2,221.09. Being uninformed of the transactions between yourself and Mr. Short, I am unable to judge whether that sum or any part of it stands as a balance with you in his favor, or has been absorbed by corresponding sums to his debet. Mr. Short’s desire being to convert all his sums of interest as fast as they arise into principal stock, I have only to observe that any balance which may remain in your hands if paid at your convenience, shall be converted according to the desires of Mr. Short.
I thank you for your interesting yourself for me with Mr. Hague & Lister. I had left it in charge with Mr. TM Randolph to have my furniture removed. I expect to be settled at Monticello by the middle of January, and shall take the earliest opportunity of going to Richmond to see about several matters which my business here has obliged me too much to neglect. I am with great esteem Dear Sir your friend & servt

Th: Jefferson

